In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 18‐1054 
BANKDIRECT CAPITAL FINANCE, LLC, 
                       Plaintiff, Counterdefendant‐Appellant, 
                           and 
TEXAS CAPITAL BANK, N.A., 
                                  Counterdefendant‐Appellant, 

                                  v. 

CAPITAL PREMIUM FINANCING, INC., 
                       Defendant, Counterplaintiff‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
               No. 15 C 10340 — John Z. Lee, Judge. 
                     ____________________ 

   ARGUED OCTOBER 31, 2018 — DECIDED JANUARY 9, 2019 
               ____________________ 

   Before  FLAUM,  EASTERBROOK,  and  BRENNAN,  Circuit 
Judges. 
    EASTERBROOK,  Circuit  Judge.  BankDirect  Capital  Finance 
and Capital Premium Financing both participate in the mar‐
ket  for  loans  to  finance  insurance  premiums.  Insurers  want 
2                                                       No. 18‐1054 

to be paid up front for the full policy period, but many busi‐
nesses  prefer  to  pay  by  the  month.  A  premium‐financing 
loan  makes  both  things  possible.  The  client  makes  a  down 
payment toward the annual premium and borrows the rest. 
It repays the loan monthly. 
    In  2010  Capital  Premium,  having  exhausted  the  line  of 
credit that financed its operations, approached its competitor 
BankDirect  with  a  request  for  operating  capital.  BankDirect 
was  willing  to  purchase  the  loans  that  Capital  Premium 
made—and  to  pay  Capital  Premium  to  service  those  loans 
while  they  were  outstanding—but  with  a  big  condition. 
BankDirect  demanded,  and  got,  a  right  to  purchase  Capital 
Premium’s  business  outright  after  five  years.  The  contract 
went into force in December 2010. (Actually there were four 
contracts, but we use the singular for simplicity.) The option 
to purchase could be exercised near the fifth anniversary. If 
BankDirect  elected  not  to  purchase  Capital  Premium,  then 
either side could extend the term by notice given before Jan‐
uary 4, 2016; otherwise the purchase‐and‐service deal would 
wrap  up  on  January  31,  2016.  Any  extension  could  not  ex‐
ceed the contract’s drop‐dead date, June 1, 2018, after which 
neither side would have any obligation to the other. 
    BankDirect  exercised  the  purchase  option  in  November 
2015,  but  Capital  Premium  refused  to  honor  it.  BankDirect 
filed this suit under the diversity jurisdiction, seeking to en‐
force  the  option  to  purchase.  It  treated  Capital  Premium’s 
rejection  of  the  purchase  as  a  default,  which  entitled  it  to 
take measures for self‐protection. This led Capital Premium 
to file a counterclaim. It demanded an injunction that would 
require  BankDirect  to  continue  purchasing  the  loans  and 
paying it to service them. 
No. 18‐1054                                                                 3 

   BankDirect  continued  dealing  with  Capital  Premium 
through May 1,  2017,  when it seized several  of  Capital  Pre‐
mium’s accounts and stated that it would no longer buy any 
loans  from  Capital  Premium.  This  led  Capital  Premium  to 
renew  its  request  for  an  injunction.  For  its  part,  BankDirect 
withdrew  its  request  for  specific  performance  of  the  pur‐
chase.  (It  believes  that  the  parties’  relations  have  so  soured 
that  an  acquisition  would  fail  commercially.)  BankDirect 
agreed to maintain the status quo until the court ruled. 
    Judge Gottschall concluded that Capital Premium is enti‐
tled to a preliminary injunction requiring BankDirect to con‐
tinue business with Capital Premium in the same way it had 
been  doing  earlier.  2017  U.S.  Dist.  LEXIS  195519  (N.D.  Ill. 
Nov. 29, 2017). The district court contemplated that the loan‐
purchase‐and‐service  arrangement  would  continue  while  it 
resolved the dispute on the merits. 
   Unfortunately, several things went wrong. 
    First, the district court did not address the significance of 
the  June  2018  terminal  date.  The  judge  may  have  thought 
that the suit would be over by then; at all events, she did not 
provide for what was to happen on June 1, 2018, if the litiga‐
tion was ongoing. 
    Second,  the  language  that  the  judge  evidently  intended 
to serve as the injunction left unresolved not only the eﬀect 
of the drop‐dead date but also other disputes. The last para‐
graph of the court’s opinion reads: 
   For the reasons discussed above, Capital Premium’s motion for a 
   preliminary  injunction  is  granted.  Accordingly,  BankDirect  is 
   preliminarily enjoined from terminating Capital Premium as the 
   servicer  of  loans  that  Capital  Premium  originates;  interfering 
   with Capital Premium’s control of its deposit accounts; interfer‐
4                                                                 No. 18‐1054 

     ing  with  Capital  Premium’s  access  to  its  Participation  Interest; 
     retaining  the  $1,000,000  it  seized  from  Capital  Premium’s  ac‐
     count  on  May  1,  2017;  and  seizing  any  additional  funds  from 
     Capital  Premium’s  accounts,  including  any  portion  of  the 
     $5,000,000 that BankDirect has demanded. 

2017 U.S. Dist. LEXIS 195519 at *40. Much of the parties’ dis‐
pute on appeal concerns the absence of attention to the con‐
tract’s terminal date and the omission of any order with re‐
spect  to  BankDirect’s  purchase  of  loans  that  Capital  Premi‐
um  originates.  Nor  did  the  judge  pin  down  ambiguous 
terms such as “interfering”. Maybe the judge meant to grant 
whatever  relief  Capital  Premium  had  requested,  but  the 
opinion  does  not  say  this—and  Fed.  R.  Civ.  P.  65(d)(1)(C) 
forbids  incorporating  another  document  (such  as  a  motion) 
by reference. 
    Third, the district court failed to enter an injunction as a 
separate  document  under  Fed.  R.  Civ.  P.  65(d)(1)(C).  Lan‐
guage  in  an  opinion  does  not  comply  with  Rule  65(d).  See 
Gunn  v.  University  Committee  to  End  the  War,  399  U.S.  383 
(1970).  Neither  side  reminded  the  district  court  of  the  need 
to enter an injunction. 
    Fourth,  the  district  court  did  not  require  Capital  Premi‐
um to post a bond, despite Rule 65(c), which says (emphasis 
added):  “The  court  may  issue  a  preliminary  injunction  or  a 
temporary restraining order only if the movant gives security 
in an amount that the court considers proper to pay the costs 
and  damages  sustained  by  any  party  found  to  have  been 
wrongfully enjoined or restrained.” 
    Although  BankDirect  missed  the  significance  of  Rule 
65(d), it was acutely aware of Rule 65(c). Contending that the 
injunction would cost it about $500,000 a month, it asked the 
No. 18‐1054                                                           5 

district  court to require  Capital  Premium  to post  a  substan‐
tial bond—for, in the absence of a bond, a litigant injured by 
an  injunction  later  determined  to  have  been  improper  does 
not have a remedy. See, e.g., Coyne‐Delaney Co. v. Capital De‐
velopment Board, 717 F.2d 385, 393–94 (7th Cir. 1983). That is 
why  Rule  65(c) makes  the  eﬀectiveness  of a  preliminary  in‐
junction contingent on the bond having been posted. United 
States  v. Associated Air  Transport,  Inc.,  256  F.2d  857  (5th  Cir. 
1958);  Charles Alan  Wright  & Arthur  R.  Miller,  11A  Federal 
Practice & Procedure §2954 at 319 (3d ed. 2013). A judge might 
consider  an  indemnity  of  $0  (that  is,  no  bond)  “proper” 
when  the  suit  is  about  constitutional  principles  rather  than 
commercial  transactions,  but  no  one  thinks  that  condition 
satisfied here. 
    The  case  was  transferred  to  Judge  Lee,  who  found  that 
BankDirect  is  entitled  to  a  bond  of  at  least  $7.5  million  but 
insisted  that  it  continue  to  obey  the  language  of  Judge 
Gottschall’s  opinion  in  the  interim.  In  response  to  Capital 
Premium’s  assertions  that  it  lacked  the  funds  to  secure  a 
bond—the  very  situation  that  should  have  deferred  injunc‐
tive relief, lest BankDirect be saddled with losses it could not 
recoup—Judge  Lee  repeatedly  extended  the  time  for  the 
bond’s posting. Finally, in November 2018, while this appeal 
was  under advisement, Capital Premium  posted a  bond for 
$7.5 million. BankDirect was at last secured. Still, if it is right 
that  the  preliminary  injunction  is  costing  it  $500,000  a 
month, the protection has only a short time left to run. 
    In  addition  to  asking  Judge  Lee  for  the  protection  of  a 
bond,  BankDirect  asked  him  to  specify  when  the  injunction 
would end. Judge Lee declined to make an independent de‐
cision  on  that  subject.  Instead  he  tried  to  divine  Judge 
6                                                         No. 18‐1054 

Gottschall’s  intent  about  the  matter—no  easy  task,  as  she 
had  not  said  one  word  about  it.  Concluding  that  Judge 
Gottschall had meant the injunction to last at least as long as 
the  suit  remained  pending,  Judge  Lee  denied  BankDirect’s 
request  for  a  terminal  date.  Similarly,  Judge  Lee  assumed 
that Judge  Gottschall  must have wanted  to  compel BankDi‐
rect to go on purchasing loans from Capital Premium, even 
though the last paragraph of her opinion does not say that. 
    Our  initial  question  is  whether  we  have  appellate  juris‐
diction. In addition to holding that statements in an opinion 
are not an injunction, Gunn concludes that the absence of an 
injunction  satisfying  Rule  65(d)  prevents  a  direct  appeal 
from a three‐judge district court to the Supreme Court under 
28 U.S.C. §1253 (1970 ed.). If that’s how §1253 works, maybe 
the  same  is  true  about  §1292(a)(1),  which  BankDirect  in‐
vokes. We requested and have received supplemental mem‐
oranda about that subject. 
     Burgess  v.  Ryan,  996  F.2d  180,  183–84  (7th  Cir.  1993),  ob‐
serves that §1253 and §1292(a)(1) diﬀer in this respect. Gunn 
emphasized  that  appeals  from  district  courts  (even  three‐
judge  district  courts)  direct  to  the  Supreme  Court  are  sup‐
posed  to  be  rare.  The  Justices  evidently  contemplated  that 
dismissing the appeal under §1253 would allow an appeal to 
the  court  of  appeals.  Gerstein  v.  Coe,  417  U.S.  279  (1974); 
Gunn, 399 U.S. at 391 (White, J., concurring). How else could 
the  violation  of  Rule  65(d)  be  corrected?  See  also  Original 
Great American  Chocolate Chip Cookie Co. v.  River Valley  Cook‐
ies, Ltd., 970 F.2d 273, 276 (7th Cir. 1992). 
     When a district court does not put an order into writing, 
it is so transparently ineﬀectual that neither side is adversely 
aﬀected. That means no appeal, for an empty declaration has 
No. 18‐1054                                                             7 

no loser, and only a district‐court loser can appeal. See Bates 
v. Johnson, 901 F.2d 1424 (7th Cir. 1990). But Judge Gottschall 
entered  a  written  order  that  she  expected  BankDirect  to 
obey. Judge Lee shared that view even after being reminded 
that  Rule  65(c)  makes  the  injunction’s  eﬀectiveness  depend 
on  a  bond.  It  would  pile  injury  on  injury  to  tell  BankDirect 
that it not only was unprotected by a bond for a year but also 
could  not  even  obtain  appellate  review  of an  order  that  the 
district  court  sees  as  a  long‐term  injunction.  See  Schmidt  v. 
Lessard, 414 U.S. 473 (1974) (reversing an injunction that vio‐
lated  the  requirement  in  Rule  65(d)(1)(B)  that  every  order 
“state  its  terms  specifically”;  this  implies  that  at  least  some 
violations of Rule 65(d) do not defeat appellate jurisdiction). 
    We do not need to say anything about the merits, or more 
about Rule 65(c) and (d), because this injunction (as we now 
call the last paragraph of Judge Gottschall’s opinion) should 
have contained a terminal date: June 1, 2018. As that date has 
passed,  all  we need do is vacate the injunction  and remand 
so that  the district  court can decide  whether  either  side  has 
broken a promise, and if so what damages are available. 
    Some  language  in  the  district  court’s  opinion  suggests 
that Judge Gottschall saw the initial end date of January 31, 
2016,  as  material  only  if  BankDirect  declined  to  exercise  its 
purchase option. If Capital Premium became a subsidiary of 
BankDirect,  all  of  the  contract’s  deadlines  would  be  mean‐
ingless. Judge Gottschall observed that BankDirect had exer‐
cised  its  option,  which  meant,  she  concluded,  that  the  ab‐
sence  of  a  renewal  notice  before  January  4,  2016,  did  not 
cause  the  purchase‐and‐service  obligations  to  end  on  Janu‐
ary  31,  2016.  If  this  is  right,  perhaps  the  same  is  true  about 
8                                                          No. 18‐1054 

June  1,  2018:  that  date  loses  significance  if  BankDirect  buys 
the business. 
    The  problem  with  this  line  of  argument  is  that  BankDi‐
rect  has  not  bought  Capital  Premium’s  business.  It  tried  to, 
but  Capital  Premium  refused  to  execute  that  transaction. 
(Whether Capital Premium was privileged to make that de‐
cision, or instead acted wrongfully, is for the district court to 
consider on remand.) Because the sale did not close, the par‐
ties remain in an arms’‐length business transaction to which 
the dates are as important as if BankDirect had never tried to 
exercise  its  option.  And  the  most  important  date  is  June  1, 
2018. If the terminal date is extended past January 31, 2016, 
the  “extended  commitment  date  and  new  maturity  date 
shall  in  any  such  case  not  be  later  than  June  1,  2018”.  So  if 
BankDirect’s  unsuccessful  eﬀort  to  buy  Capital  Premium’s 
business  is  treated  as  extending  the  deal’s  initial  date  past 
January 31, 2016, this clause sets a limit. 
    No  sensible  commercial  party  wants  to  be  trapped  in  a 
long‐term relation. That’s why contracts such as this include 
drop‐dead  dates.  Yet  Capital  Premium  maintains  that 
BankDirect could not get out by exercising the option to buy 
the  business—and,  precisely  because  Capital  Premium  re‐
fused  to  honor  its  commitment  to  sell,  BankDirect  can’t  get 
out  any  other  way,  ever.  The  carefully  drafted  language  of 
this contract dispels any suggestion that BankDirect was in‐
diﬀerent to the risks of being locked into a money‐losing re‐
lation,  of  indefinite  duration,  with  a  firm  that  it  does  not 
trust. This contract means what it says. 
    The injunction is vacated, and the case is remanded with 
instructions  to  award  BankDirect  damages  for  time  the  in‐
junction  has  extended  past  June  1,  2018,  and  to  determine 
No. 18‐1054                                                  9 

whether either side owes damages to the other for breach of 
contract. The mandate will issue today, so that the injunction 
terminates immediately.